DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 1 December 2020 and 16 February 2021 have been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification – Amendments Not Entered
Applicant has presented amendments to the instant specification, as of applicant’s responses on 1 December 2020 and 16 February 2021. As best understood by the examiner, these appear to be new matter; as such, the amendments to the specification have not been entered.


Claim Interpretation
“Water-Free:” The instant claims require that the dental cement is water-free. As best understood by the examiner, this is understood to refer to a composition that is water-free prior to curing. The cement is also described as “hydraulic”, which is understood to indicate that the cement cures in the presence of water.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-10, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torabinejad et al. (US Patent 5,769,638) in view of Allred (US 2004/0086830 A1), Stephan et al. (Cement and Concrete Research, Vol. 36 (2006), pages 2011–2020), and Ndong et al. (International Endodontic Journal, Vol. 45 2012, pages 557-564).
Torabinejad et al. (hereafter referred to as Torabinejad) is drawn to a dental cement, e.g. for sealing tooth cavities, as of Torabinejad, title and abstract. Said composition may comprise Portland cement, as of Torabinejad, abstract. As best understood by the examiner, said Portland cement comprises alite and belite. 
Torabinejad does not teach that the tricalcium aluminate is doped with silicon atoms. Torabinejad does not teach a non-aqueous liquid.
Allred is drawn to a dental cement intended for temporary use, as of Allred, title and abstract. Allred teaches inclusion of polyols such as propylene glycol and polypropylene glycol, as of Allred, paragraph 0067, and non-aqueous solvents such as ethanol or acetone in paragraph 0068.
Allred does not teach Portland cement.
It would have been prima facie obvious for one of ordinary skill in the art to have included the polyol or solvent of Allred in the composition of Torabinejad. Torabinejad is drawn to a dental cement. Allred teaches the inclusion of a polyol or a solvent with a dental cement in order to render the composition to have more desired properties, as of paragraph 0066. As such, the skilled artisan would have been motivated to have included the polyols and solvents of Allred in a different dental cement such as that of Torabinejad to have predictably rendered the cement of Torabinejad to have had more desirable properties with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (the polyol and/or solvent of Allred) for incorporation into a composition (the dental cement of Torabinejad), based on its recognized suitability for its intended use (rendering the composition to have more desired properties). See MPEP 2144.07.

Stephan et al. (hereafter referred to as Stephan) is drawn to doping of tricalcium aluminate, as of Stephan, page 2011, title and abstract. Stephan teaches silica (SiO2) doped tricalcium aluminate, as of Stephan, page 2016, right column, section 3.2, which goes onto page 2017. Stephan teaches that up to 3.0% silica doping results in an increase of the rate of the hydration reaction, as of Stephan, page 2017, left column, top paragraph. Said SiO2 includes silicon atoms.
Stephan differs from the claimed invention because Stephan is not specifically drawn to dental applications.
It would have been prima facie obvious for one of ordinary skill in the art to have doped the tricalcium aluminate of Torabinejad with silica, as of Stephan. Torabinejad is drawn to Portland Cement comprising tricalcium aluminate for dental purposes. Stephan teaches that the inclusion of silica doping to the tricalcium aluminate results in a slightly faster setting time. As such, the skilled artisan would have been motivated to have included silica doping, as of Stephan in the tricalcium aluminate of Torabinejad, in order to have predictably speeded up the setting time with a reasonable expectation of success.
Torabinejad differs from the claimed invention because Torabinejad teaches Portland cement that comprises iron oxide, which differs from the instant claims, which recite that the cement is iron oxide free.
Ndong et al. (hereafter referred to as Ndong) is drawn to iron-free dental cement, as of Ndong, page 557, title and abstract. Said cement appears to comprise zinc 

    PNG
    media_image1.png
    243
    491
    media_image1.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have substituted zinc-containing Portland-type cement of Ndong in place of “regular” Portland cement, as of Torabinejad. Both the zinc-containing Portland cement of Ndong and the “regular” Portland cement of Torabinejad appear useful for dental purposes. Nevertheless, the zinc-containing Portland cement appears to set faster than the “regular” iron containing Portland cement. As such, the skilled artisan would have been motivated to have substituted zinc-containing Portland cement in place of regular iron-containing Portland cement in order to have provided a cement that is predictably suitable for dental use with a reasonable expectation of success, but can set faster than iron-containing Portland cement with a reasonable expectation of success. In the alternative, the simple substitution of one known element (the zinc-containing Portland cement of Ndong) in place of another (regular Portland cement of Torabinejad) in order to achieve predictable results (use as a dental cement) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.

As to claim 3, Stephan teaches that up to 3.0% silica doping results in an increase of the rate of the hydration reaction, as of Stephan, page 2017, left column, top paragraph. This overlaps with the claimed range of 0.5% to 15%. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 4, Torabinejad teaches a radiopaque agent as of column 4 lines 28-37.
As to claim 6, this claim recites a range for the weight of the second domain (belite) as compared to the weight of the entire cement (alite+belite+silicon doped calcium aluminate). The prior art references, specifically Stephan, teach these components. Specifically, Stephan teaches alite and belite on page 2011, left column, first paragraph below abstract, and silicon doped calcium aluminate in the abstract and in section 3.2 bridging pages 2016-2017. While Stephan does not explicitly teach the percentage of belite, the examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a dental cement comprising Portland cement, which includes alite, belite, and silicon doped calcium aluminate, are taught by the prior art. As such, it would not 
As to claim 7, the above references do not appear to teach how the cement is produced. Nevertheless, this is understood to be a product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only by the structure of the steps. See MPEP 2113(I). In this case, the skilled artisan would have expected that the structure of the Portland cement in Torabinejad would have had the required elements of claim 7 because it is the same compound as the alite/belite combination of the instant claims. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. See MPEP 2113(II).
As to claims 8-9, Allred teaches polypropylene glycol in paragraph 0067.
As to claim 10, Allred teaches polypropylene glycol in paragraph 0067 and ethanol in paragraph 0068.
As to claim 14, Torabinejad teaches bismuth oxide as of column 9 lines 1-12.
As to claim 18, Ndong teaches a paste as of page 558, right column, section entitled “Hydration Product Evaluation.”

As to claim 20, the skilled artisan would have expected that combining the non-aqueous liquid, the alite and belite from Portland cement, and the silicon doped tricalcium aluminate would have resulted in the method being recited by claim 20.



Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torabinejad et al. (US Patent 5,769,638) in view of Allred (US 2004/0086830 A1), Stephan et al. (Cement and Concrete Research, Vol. 36 (2006), pages 2011–2020) and Ndong et al. (International Endodontic Journal, Vol. 45 2012, pages 557-564), the combination further in view of Bortoluzzi et al. (Journal of Endodontics, Volume 35, Number 4, April 2009, pages 550-554).
Torabinejad is drawn to a dental cement comprising Portland cement, e.g. alite and belite. Allred is drawn to a dental cement in a non-aqueous liquid, and Stephan is drawn to silicon doped tricalcium aluminate. Ndong teaches zinc-containing, iron-free Portland cement. See the rejection above over Torabinejad in view of Allred, Stephan, and Ndong by themselves.
None of the above references teach a curing modifier.
Bortoluzzi et al. (hereafter referred to as Bortoluzzi) is drawn to the effect of calcium chloride on Portland cement with a radiopacifier, as of Bortoluzzi, page 550, title 
It would have been prima facie obvious for one of ordinary skill in the art to have combined calcium chloride, as of Bortoluzzi, with the composition of Torabinejad. Torabinejad is drawn to a dental cement comprising Portland cement that also comprises a radiopaque agent. Bortoluzzi is drawn to a dental cement comprising Portland cement and calcium chloride, wherein the calcium chloride results in the composition setting faster than if calcium chloride had not been included. As such, the skilled artisan would have been motivated to have added calcium chloride, as of Bortoluzzi, to the dental cement of Torabinejad in order to have decreased setting time with a reasonable expectation of success.
As to claim 4, the calcium chloride of Bortoluzzi is understood to read on the required curing modifier.
As to claim 15, the calcium chloride of Bortoluzzi is understood to read on the required curing modifier.


Claims 4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torabinejad et al. (US Patent 5,769,638) in view of Allred (US 2004/0086830 A1), Stephan et al. (Cement and Concrete Research, Vol. 36 (2006), pages 2011–2020) and Ndong et al. (International Endodontic Journal, Vol. 45 2012, pages 557-564), the combination further in view of Kessler et al. (US 2004/0065228 A1).

None of the above references teach a bioactive glass (wherein a bioactive glass is a type of calcium phosphate compound).
Kessler et al. (hereafter referred to as Kessler) is drawn to a bioactive glass, as of Kessler, title and abstract. One use of the bioactive glass is in a cement, as of Kessler, abstract, and paragraphs 0002, 0010, 0037, 0039, 0043, and claim 12 of Kessler. The bioactive glass acts as an anticaries and desensitizing agent, as of paragraph 0021.
Kessler does not teach Portland cement.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the bioactive glass of Kessler with the dental cement of Torabinejad. Torabinejad is drawn to a dental cement for use in the teeth. Kessler teaches that bioactive glass may be used with a dental cement, and may have desirable properties such as acting as an anticaries and desensitizing agent. As such, the skilled artisan would have been motivated to have added the bioactive glass of Kessler to the dental cement of Torabinejad in order to have predictably provided anticaries and desensitizing effects with a reasonable expectation of success. Additionally, generally, it is prima facie obvious to select a known material (e.g. bioactive glass, as of Kessler) for incorporation into a composition (that of Torabinejad), based on its recognized suitability for its 
As to claim 4, the bioactive glass of Kessler is understood to read on the required calcium phosphate compound.
As to claims 11-12, the bioactive glass of Kessler is understood to read on the additional requirements of these claims.
As to claim 13, Kessler teaches 40-90% SiO2, 15-35% Na2O, 15-35% CaO, and 2-16% of P2O5, as of paragraph 0030 of Kessler. The examiner notes that these amounts are in weight percentage whereas the claim recites mole percentage. Nevertheless, it would not have been inventive for the skilled artisan to have modified the amounts of these ingredients to have achieved the claimed invention. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a bioactive glass comprising silica, sodium oxide, calcium oxide, and phosphorus (V) oxide for dental purposes are taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of the amounts of these components.


Claims 5 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torabinejad et al. (US Patent 5,769,638) in view of Allred (US 2004/0086830 A1), Stephan et al. (Cement and Concrete Research, Vol. 36 (2006), pages 2011–2020) and Ndong et al. (International Endodontic Journal, Vol. 45 2012, pages 557-564), the combination further in view of Kessler et al. (US 2004/0065228 A1) and Bortoluzzi et al. (Journal of Endodontics, Volume 35, Number 4, April 2009, pages 550-554).
Torabinejad is drawn to a dental cement comprising Portland cement, e.g. alite and belite. Allred is drawn to a dental cement in a non-aqueous liquid, and Stephan is drawn to silicon doped tricalcium aluminate. Ndong teaches zinc-containing, iron-free Portland cement. See the rejection above over Torabinejad in view of Allred, Stephan, and Ndong by themselves.
None of the above references teach a calcium phosphate and a curing modifier.
Kessler et al. (hereafter referred to as Kessler) is drawn to a bioactive glass, as of Kessler, title and abstract. One use of the bioactive glass is in a cement, as of Kessler, abstract, and paragraphs 0002, 0010, 0037, 0039, 0043, and claim 12 of Kessler. The bioactive glass acts as an anticaries and desensitizing agent, as of paragraph 0021.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the bioactive glass of Kessler with the dental cement of Torabinejad. Torabinejad is drawn to a dental cement for use in the teeth. Kessler teaches that bioactive glass may be used with a dental cement, and may have desirable properties such as acting as an anticaries and desensitizing agent. As such, the skilled artisan would have been motivated to have added the bioactive glass of Kessler to the dental cement of Torabinejad in order to have predictably provided anticaries and desensitizing effects with a reasonable expectation of success. Additionally, generally, it is prima facie obvious to select a known material (e.g. bioactive glass, as of Kessler) for incorporation 
Bortoluzzi et al. (hereafter referred to as Bortoluzzi) is drawn to the effect of calcium chloride on Portland cement with a radiopacifier, as of Bortoluzzi, page 550, title and abstract. Bortoluzzi studied the effect of calcium chloride on Portland cement, and found that calcium chloride speeded up the setting time.
It would have been prima facie obvious for one of ordinary skill in the art to have combined calcium chloride, as of Bortoluzzi, with the composition of Torabinejad. Torabinejad is drawn to a dental cement comprising Portland cement that also comprises a radiopaque agent. Bortoluzzi is drawn to a dental cement comprising Portland cement and calcium chloride, wherein the calcium chloride results in the composition setting faster than if calcium chloride had not been included. As such, the skilled artisan would have been motivated to have added calcium chloride, as of Bortoluzzi, to the dental cement of Torabinejad in order to have decreased setting time with a reasonable expectation of success.
As to claim 5, the claim recites specific amounts of the cement, non-aqueous liquid, radiopaque agent, calcium phosphate, and curing modifier. The above-cited references teach all of these components, but do not specifically suggests the amounts in which they are present. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a dental cement comprising a non-aqueous liquid, cement, radiopaque 
As to claim 16, Allred teaches a thickening agent as of paragraph 0021, which is understood to read on the required viscosity modifier. While Allred does not appear to suggest the concentration of the thickening agent, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a dental cement comprising a thickening agent are taught by the prior art; as such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable range of thickening agent by routine experimentation.
As to claims 16-17, Kessler teaches acrylate, as of claim 10 of Kessler, as a filler. As best understood by the examiner, in this case, the term “acrylate” refers to a polymer of acrylate. This is understood to render obvious a polymer of acrylic acid, which is the conjugate acid of a polymer of acrylate. While Kessler appears to be silent as to the amount of acrylate polymer, the examiner notes that where the general conditions of a 


Response to Arguments
Applicant has presented arguments regarding the previously applied rejection, as of applicant’s response on 1 December 2020 (hereafter referred to as applicant’s response). These arguments will be addressed below.
Item A of Applicant’s Response: In applicant’s response, pages 12-14, applicant cites figure 1 of the instant application, Table 4 of the instant application, and figure 2 of Ndong, in an attempt to show that the claimed invention differs from that taught by the Ndong reference.
As an initial matter, there appears to be some confusion on the part of examiner as to which figure was reproduced in applicant’s response. In applicant’s response, page 14, applicant alleges that figure 2 of the instant application was reproduced in applicant’s response. However, the figure that is actually reproduced on page 14 of applicant’s response is figure 2 of Ndong.
Regardless, it is unclear to the examiner as to how the above-reproduced tables and figures show that applicant’s cement is different from the cement of Ndong. Additionally, even if, purely en arguendo, applicant’s cement were different from that of 
Item B1 - Silicon Doped Tricalcium Aluminate: Applicant presents arguments regarding silicon doped tricalcium aluminate, as of applicant’s response, pages 15 to the top of page 17. One argument made by applicant appears to be that x-ray diffraction shows the presence of alite and belite, but does not show silicon dioxide.
As an initial matter, applicant’s manner of labeling tables and figures is confusing to the examiner. For example, neither figure 3 on page 15 of applicant’s response nor figure 4 on page 16 of applicant’s response appears to have been presented with the drawings in the instant application. Additionally, the relevant figure does not appear to have been reproduced from Stephan. To the extent that applicant is presenting new data that has not yet been previously presented to the file record, such data cannot be probative of non-obviousness. The arguments of counsel cannot take the place of evidence in the record; see MPEP 716.01(c)(II) and MPEP 2145(I). Nevertheless, for the purposes of achieving compact prosecution, the examiner will substantively address the data presented by applicant.
In applicant’s response, page 16, applicant argues that the crystal structure is changed from the C3A crystal structure in the composition of the instant invention. This is not persuasive, at least because the instant claims do not recite a specific crystal structure. Arguments regarding limitations which are not claimed are not persuasive. See MPEP 2145(VI).
Item B2 – Silicon Doped Tricalcium Aluminate: In applicant’s response, page 17, applicant argues that in Stephan, the SiO2 is bonded to the 3CaO*Al2O3*6H2O in Stephan. Applicant argues that this means that the SiO2 is bonded to the C3AH6 structure, not to the C3A structure. Therefore, applicant argues that the bonding the SiO2 and 3CaO*Al2O3*6H2O itself changes, and it cannot be described as doping contrary to the present invention.
This is not persuasive. As an initial matter, applicant has not defined “doped” or “doping” in the instant specification in a manner that certain crystal structures are included and others are excluded. The claims also recite that the composition has a portion of aluminum atoms that have been substituted with silicon atoms. As best understood by the examiner, the presence of silicon in the composition would have read on the claimed requirement requiring silicon regardless of whether the silicon was introduced by substitution for a different element or introduced via a different method. To the extent that the term “substituted” describes the result of a process step, the examiner notes that product-by-process claims are not limited to the manipulations of the recited steps (e.g. substitution of silicon), only to the structure implied by the steps. See MPEP 2113.
Additionally, applicant has not made clear that the scope of the terms “doped,” “substituted,” and the term “bonded” are mutually exclusive. As best understood by the examiner, there would have been chemical bonding, e.g. in the form of charge interaction or van der Waals interaction between electropositive silicon atoms and electronegative oxygen atoms provided that there was silicon in the composition, regardless of the amount or concentration of silicon present.
2 into C3A, as of applicant’s response, pages 18-19. The examiner does not disagree that Stephan teaches this; in fact, this is taught by the caption of figure 7 of Stephan. Nevertheless, applicant has not made the case that the instant claims exclude SiO2. To the extent that applicant believes that there is a difference between the claimed invention and a combination of tricalcium aluminate with silica, applicant has not explained what this difference is on a molecular level. The examiner further notes that the substitution of silicon in place of aluminum atoms in tricalcium aluminate would not have been expected to have been an exact substitution. This is because aluminum is on the third column of the periodic table and is therefore trivalent. In contrast, silicon is on the fourth column of the periodic table and is therefore tetravalent. Therefore, substitution of silicon in place of aluminum would likely have resulted in a different ratio of oxygen atoms toward electropositive atoms (e.g. calcium, aluminum, and silicon) as compared to the ratio of oxygen atoms to electropositive in tricalcium aluminate in the absence of silicon atoms.
Item C1 – Resistance to High Temperatures: Applicant argues that the claimed invention was compared with a comparative composition in experiments detailed in the instant application, as of applicant’s response, pages 19-20. Applicant argues that the claimed invention is resistant to the temperature of 1550°C, whereas a comparative example appears to revert to a powder form at that temperature.
This is not persuasive. This resistance to heat does not appear to distinguish the claimed invention from the prior art. For example, Torabinejad teaches heating to temperatures of 1400-1650°C, as of Torabinejad, column 7 lines 15-20. Stephan also 
Item C2 – Cooling Conditions: Applicant argues that the present invention provides a difference in internal shape based upon cooling conditions, as of applicant’s response, pages 20-22. This portion of applicant’s response relies upon two figures, both of which are reproduced below.

    PNG
    media_image2.png
    238
    303
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    328
    440
    media_image3.png
    Greyscale

The examiner reviewed the file record of the instant application for these figures and was unable to find these figures. To the extent that these figures are drawn to new evidence that is not in the original application and has not been previously presented to the file wrapper, this is not persuasive. Attorney argument cannot take the place of evidence. See MPEP 716.01(c)(II) and MPEP 2145(I).
Additionally, to the extent that the difference between the claimed invention and the prior art is drawn to the cooling temperature, this would appear to be relevant in regard to a method of making the claimed product, but not necessarily in regard to the claimed product itself. While instant claim 20 is a method claim, this claim does not 
Item C3 – Compressive Strength: Applicant argues that the claimed invention provides a higher compressive strength than the comparative examples, as of applicant’s response, pages 22-23. As best understood by the examiner, applicant’s data showing improved compressive strength, which is found on the figure on page 23 of applicant’s response, appears to rely upon data found in amendments to the specification that have not been entered because they are not adequately supported in the original application as filed. As such, applicant’s arguments are not persuasive. 
The examiner previously addressed the issue of compressive strength on page 18 of the examiner’s office action on 9 July 2020. The positions taken by the examiner in this office action are still understood to be applicable.
Item C4 – Curing Time: In applicant’s response, pages 23-24, applicant argues that the claimed invention provides a fast curing time. This is not persuasive. As an initial matter, as best understood by the examiner, the curing time relates to the process of making the composition, rather than the composition itself. Additionally, as best understood by the examiner, applicant’s response appears to rely upon data found in amendments to the specification that have not been entered because they are not adequately supported in the original application as filed. As such, for at least these reasons, applicant’s response do not appear to be persuasive. While instant claim 20 is a method claim, this claim does not recite the curing time. As such, arguments regarding cooling conditions are drawn to subject matter which is not claimed.
Secondary References and Dependent Claims: In applicant’s response, pages 25-27, applicant argues that the rejections of dependent claims over the combination of Torabinejad, Allred, Stephan, and Ndong, further in view of Bortoluzzi, Kessler, and the combination of Bortoluzzi and Kessler are not persuasive. This is alleged to be for the same reasons that the combination of Torabinejad, Allred, Stephan, and Ndong by themselves is alleged to be deficient. This is not persuasive. The instant claims are rejected properly, for the reasons set forth above. As applicant has not presented new arguments regarding the secondary references or dependent claims, these rejections are maintained.

Additional Relevant Case Law
As an additional relevant document, the examiner cites Ex Parte Shojirou Kido (Patent Trial and Appeal Board, Appeal # 2018-009077, pages 1-13 and additional cover page, decided 8 October 2019). Ex Part Kido is a non-precedential decision from the Patent Trial and Appeal Board. The examiner notes that Ex Parte Kido is not related to the dental cement art. In contrast, Ex Parte Kido is relevant due to issues surrounding errors in foreign priority documents and/or the translation thereof. See pages 4-7 of Ex Parte Kido.




Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612